t c memo united_states tax_court robert h and mildred m bettisworth petitioners v commissioner of internal revenue respondent docket no filed date richard w hompesch ii for petitioners stephen p baker for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the deficiency primarily stems from the disallowance of a net_operating_loss_carryover due to insufficient basis in petitioners’ s_corporation stock the underlying issue for decision is whether discharge of - indebtedness income excluded from an s corporation’s gross_income under sec_108 passes through to the s corporation’s shareholders and if it does increases the basis of the shareholder’s stock under sec_1367 we addressed this issue in 110_tc_114 affd 182_f3d_1152 10th cir wherein we held that cancellation of debt cod income excluded by sec_108 does not pass through to a shareholder of an s_corporation as an item_of_income under sec_1366 a so as to allow a corresponding increase in the basis of the shareholder’s stock under sec_1367 petitioners do not agree with our holding in nelson and request us to review and revise that holding all section references are to the internal_revenue_code as in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated under rule the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference nelson v commissioner t cc affd 182_f3d_1152 10th cir was affirmed for the reasons explained by the u s court_of_appeals for the tenth circuit in 182_f3d_1143 10th cir affg winn v commissioner tcmemo_1998_71 which was decided on the same day as nelson background petitioners husband and wife resided in fairbanks alaska at the time they filed their petition in this case at all relevant times robert h bettisworth petitioner was a 3-percent shareholder in narwhal inc narwhal an s_corporation at the end of petitioner’s basis in his narwhal stock was zero in his basis increased to dollar_figure as a result of a loan he made to the corporation narwhal was in the business of developing real_estate in narwhal was forced to surrender most of its real_estate holdings through foreclosure as a result narwhal realized cod income of dollar_figure because narwhal was insolvent the cod income was treated as nontaxable pursuant to sec_108 for narwhal had ordinary losses of dollar_figure narwhal issued petitioner a schedule_k-1 for reflecting his distributive_share of narwhal’s cod income dollar_figure and ordinary losses dollar_figure petitioner increased the basis in his narwhal stock by the amount of his distributive_share of narwhal’s cod income and amended returns were filed in order to take advantage of previously disallowed net operating losses nol’s the nol’s were first carried back years and then carried before petitioners had dollar_figure in suspended losses q4e- forward in petitioners used an nol_carryover of dollar_figure in the notice_of_deficiency respondent determined that the use of narwhal’s excluded cod income to increase the basis of petitioner’s stock was improper and consequently there was insufficient basis for petitioners to use the nol carryovers respondent made other adjustments to petitioners’ return based on the disallowance of the nol’s the parties agree that these adjustments are computational and turn on our resolution of the nol issue discussion sec_1366 provides that the aggregate amount of losses and deductions taken into account by a shareholder of an s_corporation cannot exceed the sum of the adjusted_basis of the shareholder’s stock in the s_corporation and the shareholder’s adjusted_basis of any indebtedness of the s s_corporation to the shareholder petitioners maintain that they are entitled to increase the basis in their narwhal stock by their distributive_share of cod income and accordingly should be allowed to deduct certain nol’s petitioners make no attempt to distinguish their case from petitioners carried back a total of dollar_figure in suspended losses to and the remaining dollar_figure was then carried forward petitioners claimed a dollar_figure nol_carryover on their amended return we are unable to account for this discrepancy - - nelson rather they contend that in nelson we failed adequately to address the following legal issues whether cod income is an item_of_income that increases basis whether cod income constitutes tax-exempt_income which passes through to shareholders whether sec_108 a operates as an exception to the general pass-through scheme of sec_1366 and sec_1367 and whether nelson is inconsistent with our holding in 103_tc_398 affd per curiam 62_f3d_136 5th cir we disagree with petitioners nelson addressed all of these issues see nelson v commissioner supra pincite our opinion in nelson controls the situation involved herein consequently we sustain respondent’s disallowance of the claimed nol_carryover to reflect the foregoing decision will be entered for respondent we are mindful that the u s district_court for the district of oregon recently held that cod income excluded from gross_income under sec_108 passes through to the shareholders of an s_corporation allowing them to increase the basis of their stock under sec_1367 see hoque v united_states f_supp 2d ___-s d or date we believe this decision to be erroneous
